UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JULENE WRIGHT,

                          Plaintiff,
                                                           MEMORANDUM & ORDER
                 - against -                                19-CV-2414 (PKC) (RML)

JB HUNT TRANSPORT INC., NORMAN M.
DOUGLAS,

                           Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         On April 25, 2019, Defendants JB Hunt Transport Inc. (“JB Hunt Transport”) and Norman

M. Douglas (“Douglas”) (collectively, “Defendants”) filed a Notice of Removal (“Notice”)

removing this action from the Supreme Court of the State of New York, Queens County to this

Court. (Dkt. 1.) For the reasons set forth below, this case is sua sponte remanded to the state

court.

                                              BACKGROUND

         Plaintiff Julene Wright (“Plaintiff”) alleges that on April 6, 2018 she was injured when the

motor vehicle she was driving was struck by a motor vehicle owned by JB Hunt Transport and

operated by Douglas in the course of his employment. (Complaint, Dkt. 1-1, at 4.) Plaintiff’s

complaint demands “judgment against the defendants in a sum in excess of the monetary limits of

any lower courts” (id. at 5–6), but does not specify any specific damages amount.

         Defendants invoke diversity jurisdiction pursuant to 28 U.S.C. § 1332 as the basis for

federal subject matter jurisdiction. (Notice, Dkt. 1, ¶ 5.) The Notice alleges that Plaintiff is a

citizen of New York while Defendant Douglas is a citizen of Connecticut and Defendant JB Hunt

Transport is a citizen of Georgia and Arkansas. (Id. ¶¶ 2–3.) With respect to the amount in
controversy, the Notice only states that “the matter in controversy exceeds the sum or value of

$75,000.” (Id. ¶ 5.) Thus far, Plaintiff has not filed a motion for remand.

                                           DISCUSSION

        As a threshold matter, the Court first must address whether it may remand this case to the

state court sua sponte, absent a motion from Plaintiff. The relevant statute, 28 U.S.C. § 1447(c),

states in pertinent part:

        A motion to remand the case on the basis of any defect other than lack of subject
        matter jurisdiction must be made within 30 days after the filing of the notice of
        removal under [S]ection 1446(a). If at any time before final judgment it appears
        that the district court lacks subject matter jurisdiction, the case shall be remanded.

Id. The Second Circuit has construed this statute as authorizing a district court, at any time, to

remand a case sua sponte upon a finding that it lacks subject matter jurisdiction. See Mitskovski

v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 131, 133−34 (2d Cir. 2006) (citing Bender

v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)).

        Here, as in all cases removed to the federal courts, the removing party has the burden of

establishing that the amount in controversy exceeds the $75,000 jurisdictional threshold mandated

by 28 U.S.C. § 1332(a). See Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269, 273−74 (2d Cir. 1994).

“[I]f the jurisdictional amount is not clearly alleged in the plaintiff’s complaint, and the defendant’s

notice of removal fails to allege facts adequate to establish that the amount in controversy exceeds

the jurisdictional amount, federal courts lack diversity jurisdiction as a basis for removing the

plaintiff’s action from state court.” Id. The Second Circuit has cautioned district courts to

“construe the removal statute narrowly, resolving any doubts against removability.”               In re

Fosamax Prods. Liab. Litig., No. 06-MD-1789 (JFK), 2013 WL 603187, at *2 (S.D.N.Y. Feb. 14,

2013) (citing Somlyo v. J. Lu-Rob Enters., Inc., 932 F.2d 1043, 1045−46 (2d Cir. 1991)).




                                                   2
       In this case, Defendants fail to meet their burden to show that the $75,000 jurisdictional

amount required for diversity jurisdiction has been satisfied, as they assert only that “the matter in

controversy exceeds $75,000” (Notice, Dkt. 1, ¶ 5) without providing any factual allegations to

support this conclusion. Furthermore, here, “Defendant[s] cannot meet [their] burden by relying

on inferences drawn from [Plaintiff’s complaint], because the [c]omplaint does not allege a

damages amount.” Herrera v. Terner, No. 16-CV-4610 (DLI) (JO), 2016 WL 4536871, at *2

(E.D.N.Y. Aug. 30, 2016). Plaintiff only alleges that she was damaged “in a sum in excess of the

monetary limits of any lower court[s].” (Complaint, Dkt. 1-1, at 5.) This mention of the “lower

courts” is a reference to the lower civil courts of New York, which may not entertain actions

seeking to recover more than $25,000, and not a reference to the federal district courts. See

Woodley v. Mass. Mut., No. 08-CV0-0949 (NRB), 2008 WL 2191767, at *2 (S.D.N.Y. May 23,

2008) (remanding case for failure to satisfy jurisdictional amount where defendants relied solely

on ad damnum clause in complaint stating that plaintiff was seeking damages in excess of the

“monetary jurisdiction of all lower [c]ourts”) (internal citation omitted); see id. at *2 n.3

(collecting cases). Finally, neither the complaint nor the Notice contains any further information

specifying the nature and extent of Plaintiff’s injuries that would permit this Court to draw a

reasonable inference that the amount in controversy requirement has been satisfied. Plaintiff’s

general allegations that she “sustained a serious injury resulting in basic economic loss and non-

economic loss, as defined by Section 5102 of the Insurance Law of the State of New York1”

(Complaint, Dkt. 1-1, at 5) is not enough. See Herrera, 2016 WL 4536871, at *2 (remanding case



       1
          Under Section 5102 of the New York Insurance Law, basic economic loss is defined as
“up to fifty thousand dollars per person.” N.Y. Ins. Law § 5102. Therefore, Plaintiff’s allegation
of “basic economic loss and non-economic loss” (Complaint, Dkt. 1-1, at 5) does not, on its own,
satisfy the required jurisdictional amount. See Herrera, 2016 WL 4536871, at *2.

                                                  3
because “boilerplate” allegations based on Article 51 of New York Insurance Law “do not suffice

to establish that this action involves an amount in controversy adequate to support federal diversity

jurisdiction”). Accordingly, the Court finds that Defendants’ allegations in their Notice are

insufficient to support the exercise of federal subject matter jurisdiction.2 Remand to the state

court is therefore proper. See, e.g., Woodley, 2008 WL 2191767, at *2.

                                         CONCLUSION

       For the foregoing reasons, this case is remanded to New York State Supreme Court, Queens

County, under Index No. 605282/2019, for lack of federal subject matter jurisdiction.


                                                  SO ORDERED.

                                                  /s/ Pamela K. Chen
                                                  Pamela K. Chen
                                                  United States District Judge


Dated: May 1, 2019
       Brooklyn, New York




       2
          The Court notes that Defendant “is not without recourse to determine the amount of
damages Plaintiff seeks.” Herrera, 2016 WL 4536871, at *2. “[T]he removal clock does not start
to run until the plaintiff serves the defendant with a paper that explicitly specifies the amount of
monetary damages sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010).
“Rather than prematurely removing the action to this Court, Defendant[s] should have availed
[themselves] of [N.Y. C.P.L.R. § 3017(c)], pursuant to which the state court, on motion, is to order
Plaintiff to respond to a demand for total damages.” Herrera, 2016 WL 4536871, at *2.; cf.
Noguera v. Bedard, No. 11-CV-4893 (RRM) (ALC), 2011 WL 5117598, at *2 (E.D.N.Y. Oct. 26,
2011) (“Defendants’ remedy is not to presume, by plaintiff’s silence, that the amount in
controversy, if admitted, would confer federal subject matter jurisdiction, and thus remove the
action.”).
                                                 4
